DETAILED ACTION
Instant application 16/116,000 has been re-assigned to a different examiner as of January 2021 to continue the prosecution due to retirement of the former examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn rejections
	Rejection of claims 1 and 6-15 under 35 USC 112(b) as set forth in the office action mailed on 10/6/20 is withdrawn in view of amendments filed on 1/6/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 


Claims 1, 6-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being obvious over Sredni et al (Pediatr. Blood Cancer, 2017, 64(11) pages 1-10; published on April 11, 2017).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1).
Scope of prior art
Sredni et al teach that rhabdoid tumor cell proliferation is dependent on PLK4 and identify PLK4 as a therapeutic target for treatment of MRT.  To reach the above conclusion Sredni tested CFI-400945, a PLK4 inhibitor of the instant claim 7, in rhabdoid tumor cell line and reported the cytotoxic effects of the inhibitor (abstract; section 3.5).  Sredni also tested toxicity of CFI-400945 over zebrafish larvae and found it to be not toxic (section 3.6) making it suitable for administration to pediatric patients (page 9, top left paragraph)
Ascertaining the difference
Sredni et al suggest treatment of MRT and other embryonal tumors of the brain but do not specifically list peripheral MRT.
Sredni et al suggest treatment of MRT but do not provide an actual example of a patient being treated by administration of CFI-400945.
Sredni et al do not teach route or frequency of administration.
Obviousness
A person of ordinary skill in the art, prior to the earliest effective filing date of the instant invention would have found it obvious to treat peripheral MRT by administration to a patient in need thereof a pharmaceutically effective amount of CFI-400945.  One skilled in the art would 
Regarding route and frequency of administration:
One skilled in the art would have found it obvious to determine via routine experimentation the optimal route for delivering CFI-400945 and the frequency with which it is to be administered.  Applicants can show unexpected results derived from the claimed oral administration at the specified frequency to overcome this portion of the rejection.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sredni et al as applied to claim 1, 6-7 and 12-15 above, and further in view of Puri et al., (Pediatr. Blood Cancer 2008; 50:167–169)
Scope of prior art
 The teachings of Sredni et al have been summarized above
Ascertaining the difference
Sredni et al fail to suggest combination therapy of CFI-400945 and chemotherapy or radiation therapy.
Secondary reference
Puri et al teach that treatment for MRT includes chemotherapy (cisplatin) and radiation therapy (Introduction).
Obviousness

I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

The rejections under 35 U.S.C. 103 documented in this Office Action might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion

Claims 1 and 6-15 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YEVGENY VALENROD/Primary Examiner, Art Unit 1628